     Case 2:19-cv-01100-KJM-EFB Document 8 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALFRED NORMAN JOHNSON, III,                        No. 2:19-cv-1100-KJM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    SOLANO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

19   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 30, 2020, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

24   findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                        1
     Case 2:19-cv-01100-KJM-EFB Document 8 Filed 07/10/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 30, 2020, are adopted in full;
 5          2. This action is dismissed without prejudice for the reasons set forth in the March 16,
 6   2020 screening order (ECF No. 6); and
 7          3. The clerk of court close this case.
 8   DATED: July 10, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
